          Case 5:18-cv-00984-JD Document 21 Filed 05/01/19 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA


MICHAEL S. BURKE,                                )
                                                 )
                     Plaintiff,                  )
                                                 )
vs.                                              )      Case No. CIV-18-984-D
                                                 )
CITY OF OKLAHOMA CITY,                           )
a municipal corporation,                         )
JOHN DOES 1-3,                                   )
                                                 )
                     Defendants.                 )

      PLAINTIFF’S MOTION TO FILE SECOND AMENDED COMPLAINT

       COMES NOW the Plaintiff, Michael S. Burke (hereinafter referred to “Plaintiff”), and

pursuant to Fed.R.Civ.P. 15, respectfully requests to file the Second Amended Complaint,

attached as Exhibit “1", naming two additional defendants and adding a cause of action

against the City.

       WHEREFORE, Plaintiff respectfully requests, in the interest of judicial economy,

that this Court grant Plaintiff’s Motion to file Second Amended Complaint, and for such

other and further relief as the Court deems fair and equitable.

                                                 Respectfully submitted,



                                                 s/ Jerry L. Colclazier
                                                 Jerry L. Colclazier, OBA #13814
                                                 Brett W. Butner, OBA #30612
                                                 COLCLAZIER & ASSOCIATES
                                                 404 North Main Street
                                                 Seminole, OK 74868
                                                 Telephone: (405) 382-1212
                                                 Facsimile: (405) 382-1214

                                                 ATTORNEYS FOR PLAINTIFF
          Case 5:18-cv-00984-JD Document 21 Filed 05/01/19 Page 2 of 2



                              CERTIFICATE OF SERVICE

      I certify that on the 1st day of May, 2019, I electronically transmitted the above and
foregoing instrument to the Clerk of the Court using the ECF System for filing and
transmittal of a Notice of Electronic Filing to the following ECF registrant:

              Richard C. Smith
              Sherri R. Katz
              Assistant Municipal Counselors
              City of Oklahoma City
              200 N. Walker, Suite 400
              Oklahoma City, OK 73102


                                                 s/ Jerry L. Colclazier
                                                 Jerry L. Colclazier




                                             2
